DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-11 and 13-17 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims discusses the claim limitations, the prior arts of record (PAR), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s amendments/arguments, however, the PARs still meets the amended claims limitations; As discussed below, the primary PAR (PPAR or SHAH et al (2017/0329572)), SHAH besides other disclosure discussed below, further discloses “…wherein the video segment is a segment of the paused target video and is played for at least one time before replaying the  the user may issue a command to play the target video on a specific device at a specific location, the command pauses the video on the first device currently playing the song or the media content, the voice command transferred to another device, causes the cloud cast service server to generate a blob of data (the media objects) that contains the current media content being played and a position of the current media content, the target receiver loads the application interprets the blob of data, within some predetermined time, before resuming the media content accordingly, from the paused positon; and further discloses continuing, in response to determining the voice feedback satisfying the preset condition, the playing of the target video, performing a preset operation in response to determining the voice feedback not satisfying the preset condition, wherein the determining whether the voice feedback satisfies a preset condition includes: sending the voice feedback to the server, the server being configured to determine whether the voice feedback satisfies the preset condition; and receiving the determination result serve (see [0015-0019], [0045-0048], [0053], [0075-0085], [0088-0090], [0110-0112] and [0200-0205), responsive to voice command as to CC(s), text, message, etc. associated and various specific commands as to trick plays, etc. as to the video being played and the specific request, where the server analyzes the various voice commands to retrieve content associated with the video using URL or links associated with the text to retrieve desire content, generates messages, notification, etc. to provide cloud casting services. SHAH further discloses some timing information, e.g., where the server indicates temporal position relating to playing of the media content ([0047-0048]), BUT appears silent as to the time node being a tag or a mark for indicating a time in the target video at which a voice interaction with a user is required and replaying a portion of the video prior to the main video; However, in the same field of endeavor, JOFFE discloses system and method for optimized and efficient interactive experience and further discloses where a time node tags target content to indicate a time in the target video at which a voice interaction with a user is required and replays a portion of the video prior to the  the video includes metadata tags includes timestamps associated with the voice interactive queries and further includes time in the target video at which the voice interaction is required; SHAH as modified by JOFFE, discloses learning users’ voice and user providing predicting or suggestions (see JOFFE-[0060] and [0070]), BUT appears silent as to where the preset condition comprising: a voice feedback comprises an expected answer corresponding to the voice interactive content replaying a video segment located prior to the image frame associated with the time node in the target video in response to determining the voice feedback not satisfying the preset condition, the video segment in the target video being associated with the voice interactive content; However, in the same field of endeavor, JU discloses word-dependent language model that receives voice interactive response to process information, where the response comprises and expected answer corresponds to the interactive content and replays a portion in response to determining that the feedback not satisfying the present condition(s) (see figs.1-6, [0017-0028], [0035-0041] and [0043-0050]), as discussed below. Hence the amendments do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-Final.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1, 2, 4-7, 9-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAH et al (2017/0329572) in view of JOFFE et al (2018/0070143) and further in view of JU et al (2012/0166196)
	As to claims 1, 2 and 4, SHAH discloses a method for playing a video, applied on a smart device, comprising:
           Pausing (Client Device or Server System, figs.1-3, Abstract, [0015-0018]) in response to detecting a target video being played to an image frame associated with a time node, playing of the target video, the target video being acquired by a smart device from a server in response to receiving a video playing voice command in a form of voice (figs.1-3, 5-13, Abstract, [0015-0018], [0045-0048], [0075-0085], [0088-0090], [0110-0112]), note responsive to voice command as to CC(s), text, message, etc. associated with video being played the server uses URL or links associated with the CC(s), text, message., etc. to retrieve desire content, from one or more content hosts, to play the media content associated with the CC(s);
voice feedback of a user on the played voice interactive content; determining whether the voice feedback satisfies a preset condition; replaying a video segment located prior to the time node (URL) in the target video and associated with the voice interactive content in response to determining the voice feedback not satisfying the preset condition, the video segment in the target video being associated with the voice interactive content ([0075-0076], [0079-0082], [0089-0092] and [0100-0101]), optionally the electronic device partially process the voice message locally or transmits the voice message to a voice assistance server and replays recorded media segment(s) (video, CC, etc.,) prior the request to the target node; the voice messages are processed to determine if it satisfies preset conditions: e.g., turn-on closed captioning, and the voice designation of a display device, wherein the video segment is a segment of the paused target video and is played for at least one time before replaying the video segment ([0047], [0089-0092] and [0100-0101]), note user may issue a command to play the target video on a specific device at a specific location, the command pauses the video on the first device currently playing the song or the video, the voice command to transfer to another device, causes the cloud cast service server to generate a blob of data (media objects) that contains the current media content being played and a position of the current media content, the target receiver loads the application interprets the blob of data, within some predetermined time, before resuming the media content accordingly, from the paused positon; and continuing, in response to determining the voice feedback satisfying the preset condition, the playing of the target video, performing a preset operation in response to determining the voice feedback not satisfying the preset condition, wherein the determining whether the voice feedback satisfies a preset condition includes: sending the voice feedback to the server, the server being configured to determine whether the voice feedback satisfies the preset condition; and receiving the determination result serve ([0015-0019], [0045-0048], [0053], note responsive to voice command as to CC(s), text, message, etc. associated and various specific commands as to trick plays, etc. as to the video being played and the specific request, where the server analyzes the various voice commands to retrieve content associated with the video using URL or links associated with the text to retrieve desire content, generates messages, notification, etc. to provide cloud casting services.
	SHAH further discloses some timing information, e.g., where the server indicates temporal position relating to playing of the media content ([0047-0048]), BUT appears silent as to the time node being a tag or a mark for indicating a time in the target video at which a voice interaction with a user is required and replaying a portion of the video prior to the main video
	However, in the same field of endeavor, JOFFE discloses system and method for optimized and efficient interactive experience and further discloses where a time node tags target content to indicate a time in the target video at which a voice interaction with a user is required and replays a portion of the video prior to the main video (figs.1-6. [009-0012], [0031-0032], [0036-0039] and [0045-0046]), note the video includes metadata tags includes timestamps associated with the voice interactive queries and further includes time in the target video at which the voice interaction is required.
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to incorporate the teaching of JOFFE into the system of SHAH to efficiently tag specific segments of the video with timing information, provide prompts to the users and generate feedback during voice interaction and render segments at predetermined duration during playing of the subset(s) of the target video as desired.
	SHAH as modified by JOFFE, discloses learning users’ voice and user providing predicting or suggestions (see JOFFE-[0060] and [0070]), BUT appears silent as to where the preset condition comprising: a voice feedback comprises an expected answer corresponding to the voice interactive content replaying a video segment located prior to the image frame associated with the time node in 
	However, in the same field of endeavor, JU discloses word-dependent language model that receives voice interactive response to process information, where the response comprises and expected answer corresponds to the interactive content and replays a portion in response to determining that the feedback not satisfying the present condition(s) (figs.1-6, [0017-0028], [0035-0041] and [0043-0050])
	Hence it would have been obvious before the effective filing date of the claimed invention to one or ordinary skill in the art to incorporate the teaching of JU into the system of SHAH as modified by JOFFE to efficiently or accurately determine correct answers that matches preset condition to generate appropriate response corresponding to the voice feedback to the interactive content.
	As to claim 5, SHAH further discloses wherein the server stores a video set, a video in the video set includes at least one image frame associated with a time node, and the video in the video set is generated by: acquiring an original video uploaded by a content provider, the original video including at least one acquiring at least one piece of time node description information submitted by the content provider aiming at the original video, the time node description information including an image frame identifier and voice interactive content; for a piece of time node description information in the at least one piece of time node description information, creating a time node corresponding to the piece of time node description information, and associating the created time node with an image frame represented by an image frame identifier in the piece of time node description information, to trigger an operation for acquiring voice interactive content in the piece of time node description information when the image frame is played; and returned by the adding the original video associated with the time node to the video set to be used as the video in the video set (figs.1-3, 5-13, [0015-0019], [0045-0048], [0051-0059], [0074-0085], [0089-0110], [0150-0151] and [0200-0205), note the server 114 provides access to Internet and content providers generates specific or various video clips and associated description and other information, web documents and other information from the source cast, note remarks claims 1, 2 and 4.
	As to claim 6, SHAH further discloses wherein the server stores a video set, a video in the video set includes at least one image frame associated with a time node, and the video in the video set is generated by: acquiring an original video uploaded by a content provider, the original video including at least one image frame; acquiring at least one piece of time node description information submitted by the content provider aiming at the original video, the time node description information including an image frame identifier and voice interactive content; for a piece of time node description information in the at least one piece of time node description information, creating a time node corresponding to the piece of time node description information, and associating the created time node with an image frame represented by an image frame identifier in the piece of time node description information, to trigger an operation for acquiring voice interactive content in the piece of time node description information when the image frame is played; and adding the original video associated with the time node to the video set to be used as the video in the video set (figs.1-3, 5-13, [0015-0019], [0045-0048], [0051-0059], [0074-0085], [0089-0110], [0150-0151] and [0200-0205), note the server 114 provides access to Internet and content providers generates specific or various video clips and associated description and other information, web documents and other information from the source cast, note remarks claims 1, 2 and 4.
	As to claim 7, the claimed “A method for playing a video…” is composed of the same structural elements that were discussed with respect to claims 1, 2 and 4.
	Claim 9 is met as previously discussed in claims 5 and 6.
	As to claims 10, 11 and 13, the claimed “A apparatus for playing a video…” is composed of the same structural elements that were discussed with respect to claims 1, 2 and 4.
	Claim 14 is met as previously discussed in claims 5 and 6.

	As to claim 16, the claimed “A non-transitory computer-readable medium…” is composed of the same structural elements that were discussed with respect to claims 1, 2 and 4.
	As to claim 17, the claimed “A non-transitory computer-readable medium…” is composed of the same structural elements that were discussed with respect to claims 1, 2 and 4.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F. HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ANNAN Q. SHANG.